F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               OCT 13 1999
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                         No. 98-5249
                                                      (D.C. No. 98-CV-382-H)
 SHARON ALLEN,                                     (Northern District of Oklahoma)

          Defendant-Appellant.


                                ORDER AND JUDGMENT*


Before EBEL, Circuit Judge, LUCERO, Circuit Judge, and McWILLIAMS, Senior
Circuit Judge.

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is therefore ordered

submitted without oral argument.1

      Sharon Allen was charged in the United States District Court for the Northern

District of Oklahoma with three counts of uttering a forged instrument in violation of 18


      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

      Neither party requested oral argument, but both agreed to participate in oral
      1

argument “if the court deems it beneficial.”
U.S.C. § 513(a) and three counts of engaging in a monetary transaction with criminally

derived property in violation of 18 U.S.C. § 1957(a). A jury convicted her on all six

counts and she was sentenced to imprisonment for 74 months to be followed by three

years of supervised release. On direct appeal, Allen’s several convictions and the

sentence imposed thereon were affirmed by this court. United States v. Allen, 129 F.3d

1159 (10th Cir. 1997).

       On May 22, 1998, Allen filed in the United States District Court for the Northern

District of Oklahoma a motion pursuant to 28 U.S.C. § 2255, alleging therein that her

“trial counsel was ineffective under Strickland v. Washington,” 466 U.S. 668 (1984)

which resulted in “prejudice,” and she requested “relief,” including but not limited to “a

new trial, judgment of acquittal on the money laundering counts, or a sentence reduction

based on downward departure due to ineffective assistance of counsel.” In her motion

Allen alleged that her trial counsel was constitutionally ineffective because he did not

object to an instruction and also because, prior to trial and during trial, he “divulged the

defendant’s entire case,” all to Allen’s prejudice.

       The judge in the 2255 proceeding, who also presided over the trial, ordered the

United States to file a response to Allen’s 2255 motion, which it did. Allen thereafter

filed a reply to the United States’ response.

       The district court held a hearing on Allen’s 2255 motion on September 17, 1998.

So far as we can tell, no testimony was taken at the hearing and the district court decided


                                                -2-
the matter on the pleadings. In any event, the district court on November 12, 1998,

denied Allen’s 2255 motion and later denied Allen’s request for a certificate of

appealability. Allen now appeals the district court’s denial of her 2255 motion. On June

3, 1999, this court granted Allen a certificate of appealability “as to the issues raised in

her opening brief” and ordered the United States to file an answer brief, which it has.

Allen later filed a reply brief.

       18 U.S.C. § 1957 provides in pertinent part as follows:

               § 1957. Engaging in monetary transactions in
               property derived from specified unlawful
               activity
               (a) Whoever, in any of the circumstances set forth in
               subsection (d), knowingly engages or attempts to engage in a
               monetary transaction in criminally derived property that is of
               a value greater than $10,000 and is derived from specified
               unlawful activity, shall be punished as provided in subsection
               (b).
                              ..........
               (f) As used in this section–
                      (1) the term “monetary transaction” means the deposit,
               withdrawal, transfer, or exchange, in or affecting interstate or
               foreign commerce, of funds or a monetary instrument (as
               defined in section 1956(c)(5) of this title) by, through, or to a
               financial institution (as defined in section 1956 of this title),
               including any transaction that would be a financial
               transaction under section 1956(c)(4)(B) of this title, but such
               term does not include any transaction necessary to preserve a
               person’s right to representation as guaranteed by the sixth
               amendment to the Constitution;
                      (2) the term “criminally derived property” means any
               property constituting, or derived from, proceeds obtained
               from a criminal offense; and
                      (3) the term “specified unlawful activity” has the
               meaning given that term in section 1956 of this title.

                                             -3-
              (emphasis added)

       Without objection, the district court in Allen’s trial instructed the jury, inter alia,

as follows:

                      It is not necessary for the government to show that the
              defendant actually intended or anticipated an effect on
              interstate commerce, or that commerce was actually affected.
              All that is necessary is that the natural and probable
              consequences of the defendant’s actions would be to affect
              interstate or foreign commerce, no matter how minimal.
              (emphasis added)

       As indicated, after her conviction in the district court Allen, represented by

counsel other than her trial counsel, perfected an appeal to this court. On appeal,

appellate counsel challenged the instruction above quoted, contending that the instruction

was erroneous insofar as it stated that it was not necessary for the government to show

“that commerce was actually affected,” and that such constituted “plain error” and

required reversal even though trial counsel had not objected to the instruction.

       On appeal, we held in Allen that the instruction in question was erroneous and that

the “better view is to consider the ‘affecting interstate or foreign commerce’ requirement

of section 1957 as both jurisdictional and an essential element of the offense.” 129 F.3d

at 1163. In thus holding, we noted, however, that we had previously stated that the “in or

affecting interstate commerce” provision must be met to confer jurisdiction in federal

courts, but was not an essential element of the crime charged. Id. at 1162-63 (citing

United States v. Kelley, 929 F.2d 582, 586 (10th Cir. 1991)). See also United States v.


                                             -4-
Kunzman, 54 F.3d 1522, 1527 (10th Cir. 1995); United States v. Lovett, 964 F.2d 1029,

1038 (10th Cir. 1992). However, in Allen we went on to hold that giving, without

objection, an erroneous instruction, even assuming it was plain error, did not require

reversal under United States v. Olano, 507 U.S. 725 (1993) and Johnson v. United

States, 520 U.S. 46l (1997), since the “evidence establishing the requisite effect on

interstate commerce is overwhelming and essentially uncontroverted.” Allen, 129 F.3d at

1164.

        As indicated, in the present appeal Allen claims that she was denied her Sixth

Amendment right to the effective assistance of counsel, and cites two instances of

ineffective assistance: (1) the failure of trial counsel to object to the instruction which

stated, inter alia, that the government need not show that “commerce was actually

affected;” and (2) the fact that trial counsel “divulged all her evidence and witnesses to

the government prior to trial, thus taking away the element of surprise . . . .” We are not

persuaded that trial counsel was constitutionally deficient in either particular, nor was

prejudice shown in either instance.

        A party seeking reversal of a criminal conviction on the grounds of ineffective

assistance of trial counsel must show constitutionally deficient performance by his trial

counsel and that prejudice resulted therefrom. Strickland v. Washington, 466 U.S. 668,

687 (1984). At the time when trial counsel failed to object to the instruction here

involved, there was Tenth Circuit authority that the requirement that a defendant’s


                                             -5-
activities “affect” interstate commerce must be met to confer jurisdiction in a federal

court, but that it was not an essential element of the crime charged. We recognized such

in Allen’s direct appeal of her conviction. However, our opinion in Allen’s direct appeal

changed that when we held that the “affecting interstate commerce” requirement was

“both jurisdictional and an essential element of the crime charged.” Be that as it may,

trial counsel was not required to anticipate this change in the law. United States v.

Gonzales-Lerma, 71 F.3d 1537, 1542 (10th Cir. 1995) .2 Under these circumstances, the

failure of Allen’s trial counsel to object to the instructions here involved is no evidence

of ineffective assistance of counsel. See, e.g., Sherrill v. Hargett, 184 F.3d 1172 (10th

Cir. 1999) (holding that it was not ineffective assistance of counsel to fail to object to a

jury instruction on the presumption of innocence). Additionally, we agree with the

district court that there is no showing that Allen was “prejudiced” by counsel’s failure to

object. As we said in Allen, the “evidence establishing the requisite effect on interstate

commerce is overwhelming and essentially uncontroverted.”

       Allen claims that trial counsel was also constitutionally deficient by divulging her

evidence and trial tactics prior to and during trial. Although the record before us is a bit

sketchy, it would appear that prior to trial Allen’s trial counsel filed a discovery motion


       2
         In Allen, we relied, in part, on United States v. Aramony, 88 F.3d 1369 (4th Cir.
1996), cert. denied, 520 U.S. 1239 (1997), decided on July 17, 1996. We do not know
from the instant record the date of Allen’s trial, but we do know that Allen’s direct appeal
therefrom was docketed in this court on June 18, 1996. Ergo, Allen’s trial occurred prior
to Aramony. Trial counsel was not required to anticipate Aramony.

                                             -6-
under Fed. R. Crim. P. 16(a). Exhibit A attached to the government’s answer brief in

this court indicates that the government thereafter produced all “discoverable evidence”

requested by Allen and that the government, in turn, then requested that Allen produce

certain information and evidence that she intended to use at trial, as permitted by Fed. R.

Crim. P. 16(b). Thereafter, Allen’s trial counsel produced the requested evidence,

reluctantly, at first, and later over minor objection. By the time the requested information

was eventually produced, the trial was in progress, and counsel had already advised the

jury of Allen’s theory of the case in his opening statement. Be all that as it may, the

information sought by the government from Allen was pursuant to Fed. R. Crim. P. 16

and by order of the court. We perceive of no ineffectiveness of counsel in this regard,

nor any prejudice resulting therefrom.

       Judgment affirmed.

                                          ENTERED FOR THE COURT

                                          Robert H. McWilliams
                                          Senior Circuit Judge




                                            -7-